DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 was filed after the mailing date of the Non-Final Rejection on 9/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 12/30/21 fails to comply with 37 CFR 1.98(a)(3)(i) because CN 105165054 does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  CN 105165054 has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The amendment filed 12/30/21 has been accepted and entered.  Accordingly, claims 3 and 16 have been amended.
New claims 29-30 have been added.
Claims 1, 3-11, 13-14, 16-19, and 27-30 are pending in this application. 

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. More specifically, Applicant’s argues Xu et al. does not teach “modify[ing]one or more Network Slice . 
First, Applicant argues that “Xu’s subnet requirement information is adjusted in response to receiving the adjustment notification from the second management unit-not ‘in response to triggering the self-optimization and based at least in part on the monitored performance of the Network Slice Instance’ as claimed” (pages 9-10).  That is, the first management unit does not perform all cited functions, i.e., monitors a performance, triggers the self-optimization, and modifies one or more Network Slice SubNet requirement (page 10).  Examiner respectfully disagrees with the Applicant. 
Xu et al. teaches that the second management unit collects subnet network performance (par [0125]; FIG. 6).  Based on the subnet network performance, the second management unit sends an adjustment notification to a first management unit (par [0126]; FIG. 6).  In other words, the second management unit determines the current subnet requirement does not work.  Because the network slice has been established and has run, the subnet requirement information corresponds to network slice requirement information (par [0076][0124]; FIG. 6).  In case that there is only one subnet under network slice, the collected subnet network performance indicates performance of network slice instance. Therefore, by receiving such an adjustment notification from the second management unit, the first management monitors performance of the network slice instance.  Further, the first management unit triggers the self-optimization by obtaining subnet capability information supported by the second management unit prior to determining subnet requirement and negotiating for the subnet requirement information (par [0131]; FIG. 6).  In addition, the first management unit modifies the network slice subnet requirement by sending a subnet request, which is used to request creation of a subnet or modification of an existing subnet (par [0112]; FIGS. 5-6).  The adjustment of subnet network requirement is triggered by the received adjustment notification necessitated by the collected to modify one or more Network Slice SubNet requirements in response to triggering the self-optimization and based at least in part on the monitored performance of the Network Slice Instance” as recited in claims. 
Secondly, Applicant argues that because “Xu’s second management unit collects ‘subnet network performance’-not ‘a performance of a Network Slice Instance’”, Xu fails to teach “to modify one or more Network Slice SubNet requirements in response to triggering the self-optimization and based at least in part on the monitored performance of the Network Slice Instance” (page 11).  Examiner respectfully disagrees with the Applicant. 
Xu et al. teaches that the network slice has been established and has run, the subnet requirement information corresponds to network slice requirement information (par [0126]; FIG. 6).  By monitoring performance of subnet, one can determine the performance of network slice.  For instance, if there is only one subnet within the network slice, then the performance of the subnet is directly tied to the performance of network slice, and the subnet performance data indicates the slice instance level data.  Even in the scenario where there is only one subnet in the network slice instance, Applicant argues that “Xu’s disclosure of collecting subnet network performance” is not commensurate with the claimed feature because the first management unit does not collect or receive the subnet network performance” (page 12).  In this regard, the claim does not recite that the Network Slice Management Function “collects” performance data.  Claim simply recites that the Network Slice Management Function “monitor a performance of a Network Slice Instance” (see claims). The word “to monitor” is defined as “to watch, keep track of, or check usually for a special purpose”1  That is, in order “to monitor”, there is no need for the first management unit to receive collected data to determine performance of the network slice instance.  Just getting the request for adjustment notification enables .  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Network Slice Management function receives and has knowledge of the collected subnet network performance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, Applicant argues that Xu et al. does not teach “to modify one or more Network Slice SubNet requirements in response to triggering the self-optimization and based at least in part on the monitored performance of the Network Slice Instance” because “Xu’s first management unit ‘adjust(s) the first sub-requirement information based on the network slice requirement information’- not ‘based at least in part on the monitored performance of the Network Slice Instance’ as claimed” (page 12).  Examiner respectfully disagrees with the Applicant. 
The adjustment of the subnet requirement is triggered by the adjustment notification based on the evaluation of the collected subnet network performance.   Without the adjustment notification, the first management unit does not go through the process of adjusting the subnet requirement.  Therefore, the first management unit determines to modify the subnet requirement in view of the received adjustment notification based on the monitored performance data.  As explained above, the collected subnet network performance is equivalent to the performance data of the Network Slice Instance.  In addition, Xu et al. teaches that subnet requirement information is determined based on the network slice requirement information (FIG. 6).  However, it is obvious that the new subnet requirement needs to be determined based on the network slice requirement as the subnet requirement needs to be in line with the network slice requirement.  Furthermore, the claim does not exclude the modification of the monitored performance of the Network Slice Instance” is only one factor, i.e., “based at least in part on the monitored performance of the Network Slice Instance”.   Therefore, Xu et al. teaches “to modify one or more Network Slice SubNet requirements in response to triggering the self-optimization and based at least in part on the monitored performance of the Network Slice Instance” as recited in claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, 13-14, 16-19, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 28.801 V1.0.0: study on management and Orchestration of network slicing for next generation network (Release 14)(hereinafter referred to as 3GPP) and further in view of Xu et al. (U.S. Patent Application Publication No. 2019/0349792).

Regarding Claim 1, 3GPP teaches An apparatus for self-optimization of a Network Slice Instance, NSI, comprising network slice related management functions (3GPP teaches that a network slice instance is a managed entity (Section 4.1, page 10); NSI Self-optimization where the management system configures some slice-specific parameters for the NSIs to get a better performance of network slicing (Section 4.4, page 13)) comprising: circuitry to implement a Network Slice Management Function to monitor a performance of a Network Slice Instance in use (3GPP teaches that network slice management function (NSMF) is responsible for management and orchestration of NSI (Section 4.9, , evaluate whether the Network Slice Instance meets a received set of Network Slice requirements (3GPP teaches that NSMF monitors the fault and performance of the NSI and ensure meeting the agreed service requirements (Section 5.6.2, page 20); NSMF determines to reuse an existing NSI or create a new NSI (Section 5.7.2, page 20); if an existing NSI can be reused, the operator may reconfigure the existing NSI and if no existing NSI is available, the NSMF will determine to create a new NSI (Section 5.7.2, page 20), and trigger the self-optimization for the Network Slice Instance based at least in part on the monitored performance of the Network Slice Instance (3GPP teaches that performance data of network slice subnet instances is collected, and then performance data of a NSI can be generated based on all the performance data related to network slice subnet instances (section 5.10.2, page 22); NSMF receives requirements that need to be satisfied for establishment of the planned services (Section 5.29.2, page 31); NSMF determines to reuse an existing NSI or create a new NSI if an existing NSI which is used to support other customer services currently may be shared for the requested customer service (section 5.7.2., page 20), thus triggering the reconfiguration as the operator reconfigure the existing NSI (section 5.7.2., page 20); NSIs can be modified automatically and continually adapted to the service/network/network function situations like traffic, topology, and that the status of the target NSIs is monitored (Section 4.4, page 13)), wherein the received set of Network Slice requirements are received from a Service Management Function or an Operator's target for performance of the Network Slice Instance (3GPP teaches that the service management function is responsible for translating the service related requirement to network slice related requirements and communicate with network slice management function (Section 4.9, Figure 4.9-1, page 16); NSMF receives requirements that need to be satisfied for establishment of the , and wherein the Network Slice Management Function is implemented to modify one or more Network Slice SubNet requirements in response to triggering the self-optimization and based at least in part on the monitored performance of the Network Slice Instance (3GPP teaches that NSMF collects performance data related to NSSIs associated with the NSI (Section 5.10.2, Figure 5.10.2, page 22); NSMF generates slice instance level performance data of a NSI based on the performance data of all NSSIs that are associated with the NSI (Section 5.10.3, page 23); NSIs can be modified automatically and continually adapted to the service/network/network function situations like traffic, topology, and that the status of the target NSIs is monitored (Section 4.4, page 13), indicating self-optimization); and circuitry to implement a Network Slice Subnet Management Function, in communication with the Network Slice Management Function, to modify a Network Slice SubNet Instance for use in the Network Slice Instance in use in order to meet the received Network Slice requirements (3GPP teaches that a network slice subnet management function (NSSMF) is responsible for management and orchestration of NSSI and that it communicates with NSMF (Section 4.9, Figure 4.9-1, page 16); if the service requirements of one of the customers sharing the slice instance changes, the operator decides to modify the slice instance without negatively impacting the service to other parties (Section 5.8.2., page 21); NSSMF modifies the constituents of the NSSI (section 5.27.2, page 30; Section 6.11, page 36); NSMF determines if the capacity of a NSSI needs to be increased or decreased and requests the NSSMF to increase or decrease the capacity of the NSSI (Section 5.20.2, page 27); NSMF request corresponding NSSMF to reconfigure or modify the NSSI with the network slice subnet requirements if needed (Section 7.5, Page 43)).  
	Although teaching that NSMF determines if the capacity of a NSSI needs to be increased or decreased (section 5.20.2, page 27) and that NSMF generates slice instance level performance data of a NSI based on the performance data of all NSSIs that are associated with the NSI as noted above, 3GPP does not explicitly teach and wherein the Network Slice Management Function is implemented to modify one or more Network Slice SubNet requirements in response to triggering the self-optimization and based at least in part on the monitored performance of the Network Slice Instance.  Further, although teaching that NSSMF modifies the NSSI as noted above, 3GPP does not explicitly teach and circuitry to implement a Network Slice Subnet Management Function, in communication with the Network Slice Management Function, to modify a Network Slice SubNet Instance based at least in part on the modified one or more Network Slice SubNet requirements for use in the Network Slice Instance in use in order to meet the received Network Slice requirements.  Xu et al. teaches such limitations. 
	Xu et al. is directed to network slice management method, management unit, and system.  More specifically, Xu et al. teaches and wherein the Network Slice Management Function is implemented to modify one or more Network Slice SubNet requirements in response to triggering the self-optimization and based at least in part on the monitored performance of the Network Slice Instance (Xu et al. teaches that a first management unit is a cross-domain manager unit (par [0020]; FIG. 2); the second management unit collects subnet network performance (par [0125]); the second management sends an adjustment notification to the first management unit, where the adjustment notification is used to instruct the first management unit to adjust the subnet requirement information (par [0126]; FIG. 6), since the adjustment notification is made not in response to a newly received request, such an adjustment is self-optimization; when the subnet network performance cannot meet the first sub-requirement information, the second management unit sends the adjustment notification to the first management unit (par [0127]; FIG. 6); the network slice has been established and has run, the subnet requirement information corresponds to network slice requirement information (par [0076][0124]; FIG. 6), receiving such notification from the second management unit indicates that the first management monitors performance of the network slice instance.  Further, the first management unit triggers the self-optimization by obtaining subnet capability information supported by the second management unit prior to determining subnet requirement and negotiating for the subnet requirement ; and circuitry to implement a Network Slice Subnet Management Function, in communication with the Network Slice Management Function, to modify a Network Slice SubNet Instance based at least in part on the modified one or more Network Slice SubNet requirements for use in the Network Slice Instance in use in order to meet the received Network Slice requirements (Xu et al. teaches that the second management unit creates the subnets or modifies the existing subnet (par [0114]; FIG. 4)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of 3GPP so that NSMF is implemented to modify one or more Network Slice Subnet requirements in response to triggering the self-optimization, as taught by Xu et al.  The modification would have allowed the system to manage a network slice effectively in the inter-vendor scenario (see Xu et al., par [0004]). 

Regarding Claim 3, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the Network Slice Management Function is further to perform one of: send the updated Network Slice SubNet requirements to the Network Slice Subnet Management Function circuitry (3GPP teaches that NSMF requires the modification of a NSSI (Section 5.27.1, Page 30); the NSSMF receives and analyses the modification request from the NSMF (Section 5.27.2, page 30); Xu et al. teaches that the first management unit determines subnet requirement information based on network slice requirement information (par [0065]); before determining the subnet requirement information based on the network slice requirement information, the first management unit further receives a network slice requires from the third management unit, where the ; or generate new Network Slice SubNet requirements if a new Network Slice SubNet Instance needs to be created (3GPP teaches that NSMF determines to reuse an existing NSI or create a new NSI if no existing NSI is available (Section 5.7.2, page 20); that NSMF determines that a new NSSI is needed (section 5.23.2, page 28); if a new SNI needs to be created, the NSMF identifies the NSSIs to be reused and the NSSIs to be created (Section 7.5, page 42)).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the Network Slice Management Function is to be pre-configured with a policy to facilitate network slice re-configuration (3GPP teaches that the NSMF decides to modify an NSI based on a pre-defined policy (section 7.6, page 43)).  

Regarding Claim 5, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the Network Slice Subnet Management Function, upon receipt of the updated or new Network Slice SubNet requirements, is operable to: modify an existing Network Slice Subnet Instance (3GPP teaches that if the NSMF determines to modify the NSI through modifying NSSI, it sends request to the NSSMF with related requirements, and NSSMF modifies the NSSI according to the requirements from the NSMF (section 7.6, page 43); Xu et al. teaches that the second management unit creates the subnets or modifies the existing subnet (par [0114]; FIG. 4)); or create a new Network Slice Subnet Instance for a new Network Slice Instance, if a new Network Slice Subnet Instance is required (3GPP teaches that for the NSSI to be created, the NSMF request corresponding .  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 6, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the Network Slice Subnet Management Function is further to: instantiate a virtualized constituent Network Function(s) for the new Network Slice Subnet Instance, or the modified existing Network Slice Subnet Instance, if needed (3GPP teaches that during instantiation/configuration all resources shared/dedicated to the NSI have been created and are configured (section 4.1, page 10); NSSMF creates needed NSSIs by configuring and triggering the components of NFV-MANO to instantiate and configure all needed VNFs and NSs for the operations of the NSSI (section 5.29.2, pages 31-32)); configure the virtualized constituent Network Function(s) to support the new or modified Network Slice Instance (3GPP teaches that the NSSMF creates and configures the NSSI constituent parts which may include both virtualized and non-virtualized NFs (section 5.23.2, page 28); NSSMF creates needed NSSIs by configuring and triggering the components of NFV-MANO to instantiate and configure all needed VNFs and NSs for the operations of the NSSI (section 5.29.2, pages 31-32)).  

Regarding Claim 9, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the Network Slice Subnet Management Function is further to support a coordination for a Network -4- Attorney's Docket No.: D146484PCTUS/111027-249483Slice Subnet Instance optimization triggered by the Network Slice Management Function or the Network Slice SubNet Management Function (3GPP teaches that if the NSMF determines to modify the NSI through modifying NSSI, it sends request to the NSSMF with .  

Regarding Claim 10, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the Network Slice Subnet Management Function is further to: monitor alarms of the Network Slice Instance in use (3GPP teaches that NSSMF receives alarm notifications for a NSSI from its constituents (section 5.26.2, page 30); the NSSMF provides alarm supervision of a NSSI to the NSMF (Section 5.26.3, page 30)); and heal the Network Slice Instance in use if an alarm is activated (3GPP teaches that NSMF identifies the alarm notifications belong to which NSI(s), and supervises NSI(s) based on identified alarm notifications (section 5.9.2, page 21); NSSMF receives a modification request from the NSMF and act according to the request (section 6.11, page 36)).  

Regarding Claim 11, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 10, and further, the references teach wherein the Network Slice Management Function is further to: add a new Network Function to compensate for a faulty Network Function of the Network Slice Instance in use; configure another Network Function to compensate for a faulty Network Function of the Network Slice Instance in use; apply recovery actions for the faulty Network Function of the Network Slice Instance in use; modify existing or create new Network Slice SubNet requirements for self-healing purposes; or send the modified or newly created Network Slice SubNet requirements to the Network Slice SubNet Management Function (3GPP teaches that for the NSSI to be created, the NSMF request corresponding NSSMF to create a new NSSI with the network slice subnet requirements (section 7.5, page 42)).  

Regarding Claim 13, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the self- optimization of the Network Slice Instance comprises self-healing, self-reconfiguration and/or new creation of a Network Slice Instance (3GPP teaches that NSI self-optimization comprises re-configuration (section 4.4, page 13); that for the NSSI to be created, the NSMF request corresponding NSSMF to create a new NSSI with the network slice subnet requirements (section 7.5, page 42)).  

Regarding Claims 14 and 17-19, Claims 14 and 17-19 are directed to computer medium claims and they do not teach or further define over the limitations recited in claims 1 and 4-6.   Therefore, claims 14 and 17-19 are also rejected for similar reasons set forth in claims 1 and 4-6.

Regarding Claim 16, the combined teachings of 3GPP and Xu et al. teach The one or more non-transitory computer-readable media of claim 14, and further, the references teach wherein the method further comprises: sending the updated Network Slice SubNet requirements to a Network Slice Subnet Management Function (3GPP teaches that NSMF requires the modification of a NSSI (Section 5.27.1, Page 30); the NSSMF receives and analyses the modification request from the NSMF (Section 5.27.2, page 30); Xu et al. teaches that the first management unit determines subnet requirement information based on network slice requirement information (par [0065]); before determining the subnet requirement information based on the network slice requirement information, the first management unit further receives a network slice requires from the third management unit, where the network slice request carries the network slice requirement information, and the network slice request is used to modify the network slice (par [0071]); the network slice request sent by the third management unit triggers the first management unit to determine the subnet requirement information (par [0073])); and generating new Network Slice SubNet requirements if a new Network Slice SubNet Instance needs to be created (3GPP teaches that NSMF determines to reuse an existing NSI or create a new NSI if no existing NSI is available (Section 5.7.2, page 20); that NSMF determines that a new NSSI is needed (section 5.23.2, page 28); if a new NSI needs to be created, the NSMF identifies the NSSIs to be reused and the NSSIs to be created (Section 7.5, page 42)).  
	
Regarding Claim 27, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach further comprising circuitry to implement a Service Management Function (3GPP teaches a service management function (Section 4.9, page 16)) comprising: interface circuitry (3GPP teaches that service management functionality which has an interface to each operator for the life cycle management of NSI (Section 7.2.2, page 38)); and one or more processors (3GPP teaches that SMF manages the services and converts the service requirements to the network slice requirements (section 7.1, page 37), indicating the presence of a processor), coupled with the interface circuitry, to: receive service requirements from a Customer (3GPP teaches that SMF receives the service requirement from the customer (Section 7.1, page 37)); and send a response to the Customer to indicate whether the service requirements are satisfied (3GPP teaches that the NSMF monitors the fault and performance of the NSI and ensure meeting the agreed service requirements including providing necessary monitoring information to the customer (section 5.6.2, page 20)).  

Regarding Claim 28, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 27, and further, the references teach wherein the one or more processors, upon receipt of the service requirements from Customer are to: generate network slice requirements (3GPP teaches that SMF is responsible for translating the service related requirement to network slice related requirements (Section 4.9, page 16)); send the network slice requirements to the Network Slice Management Function (3GPP teaches that NSMF receives requirements that need to be satisfied for establishment of ; and Attorney's Docket No.: D146484PCTUS/111027-249483receive a result from the Network Slice Subnet Management Function to indicate whether the network slice requirements are satisfied (3GPP teaches that the NSMF creates the NSI and returns a success to the OMS which returns the success to the customer’s SMF together with an agreed upon management exposure to the NSI provided to the customer’s SMF (section 7.2.2, page 38)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 28.801 V1.0.0: study on management and Orchestration of network slicing for next generation network (Release 14)(hereinafter referred to as 3GPP), Xu et al. (U.S. Patent Application Publication No. 2019/0349792), and further in view of Sun et al. (U.S. Patent Application Publication No. 2019/0260690).

Regarding Claim 7, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the Network Slice Subnet Management Function is further to: send an alert to the Network Slice Management Function if a physical constituent Network Function has not yet been deployed (3GPP teaches that NSSMF analyses the request from the NSMF and determines which network functions and resources are needed (section 5.23.2, page 28); NSSMF creates and configures the NSSI constituent parts which include both virtualized and non-virtualized NFs (section 5.23.2, page 28); the NSSMF receives alarm notifications for a NSSI from its constituents (section 5.26.2, page 30); the NSSMF provides alarm supervision of a NSSI to the NSMF (section 5.26.3, page 30)).  
However, 3GPP does not explicitly teach wherein the Network Slice Subnet Management Function is further to: send an alert to the Network Slice Management Function if a physical constituent Network Function has not yet been deployed.  Sun et al. teaches such a limitation. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of 3GPP and Xu et al. so that an alert is sent to the Network slice management function if a physical constituent network function has not yet been deployed, as taught by Sun et al.  The modification would have allowed the system to flexibly managed or orchestrated (see Sun et al., par [0004]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 28.801 V1.0.0: study on management and Orchestration of network slicing for next generation network (Release 14)(hereinafter referred to as 3GPP), Xu et al. (U.S. Patent Application Publication No. 2019/0349792), and further in view of Liu et al. (EP 3089505).

Regarding Claim 8, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach wherein the Network Slice Subnet Management Function is further to: perform recovery action on a faulty Network Function, if requested by the Network Slice Management Function (3GPP teaches that the NSSMF is able to receive alarm data of the constituents and associate it with corresponding NSSI(s)(section 6.13, page 37); NSSI constituent parts include both virtualized and non-virtualized NFs (Section 5.23.2, page 28); NSSMF sends alarm data of the NSSI to the NSMF (section 6.13, page 37); NSMF wants to supervise instantiated and activated NSSI to be aware of and resolve problems or potential problems with a NSSI based on the received alarm notifications (section 5.26.1, page 30); NSSMF is able to receive a modification request from the NSMF and act according to the request (section 6.11, page 36); Xu et al. teaches that CN-DM has a subnet management function on a network slice within a core network domain and includes subnet fault management function (par [0059]), indicating that CN-DM performs fault management).  
	By teaching that NSSI includes virtualized and non-virtualized NFs and that NSMF resolves problems with a NSSI based on the received alarm notification as noted above, the references teach wherein the Network Slice Subnet Management Function is further to: perform recovery action on a faulty Network Function, if requested by the Network Slice Management Function.  However, Liu et al. teaches such a limitation more explicitly. 
	Liu et al. is directed to method for processing network service faults, service management system and system management module.  More specifically, Liu et al. teaches that after a service management system detects that operating performance data of a VNF is abnormal, sends network service association request information to a system management module, where the network service association request information is used by the system management module to query a fault and performs fault diagnosis that is used to perform fault recovery (Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of 3GPP and Xu et al. so that NSSMF performs recovery action on a faulty network function, if requested by the NSMF, as taught by Liu et al.  . 


Claim 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 28.801 V1.0.0: study on management and Orchestration of network slicing for next generation network (Release 14)(hereinafter referred to as 3GPP), Xu et al. (U.S. Patent Application Publication No. 2019/0349792), and further in view of Sun et al. (WO 2018/082502).


Regarding Claim 29, the combined teachings of 3GPP and Xu et al. teach The apparatus of claim 1, and further, the references teach that the Network Slice SubNet requirement is modified in response to triggering self-optimization and based at least in part on the monitored performance of the Network Slice Instance as noted above and that the network slice instance is modified (3GPP, Section 7.6., page 43).  However, although teaching the network slice template management (Xu et al., par [0057]), the references do not explicitly teach wherein the Network Slice Management Function is further implemented to modify a network slice template in response to triggering the self- optimization and based at least in part on the monitored performance of the Network Slice Instance. Sun et al. teaches such a limitation. 
	Sun et al. is directed to method, device, and system for managing network slice instance.  More specifically, Lu et al. teaches that the first network device modifies the network slice template according to the description information of the network slice instance to design a network function corresponding to the network slice instance (page 20, lines 9-15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of 3GPP and Xu et al. so that the network slice template is modified, as taught by Sun et al.  The modification would have allowed the system to 

Regarding Claim 30, the combined teachings of 3GPP and Xu et al. teach The one or more non-transitory computer-readable media of claim 14, and further, the references teach that the Network Slice SubNet requirement is modified in response to triggering self-optimization and based at least in part on the monitored performance of the Network Slice Instance as noted above and that the network slice instance is modified (3GPP, Section 7.6., page 43).  However, although teaching the network slice template management (Xu et al., par [0057]), the references do not explicitly teach wherein the method further comprises modifying a network slice template in response to triggering the self- optimization and based at least in part on the monitored performance of the Network Slice Instance.  Sun et al. teaches such a limitation. 
	Sun et al. is directed to method, device, and system for managing network slice instance.  More specifically, Lu et al. teaches that the first network device modifies the network slice template according to the description information of the network slice instance to design a network function corresponding to the network slice instance (page 20, lines 9-15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media of 3GPP and Xu et al. so that the network slice template is modified, as taught by Sun et al.  The modification would have allowed the system to design a network function corresponding to the network slice instance (see Sun et al., (page 20, lines 9-15)). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/REBECCA E SONG/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/monitor